          Case 2:20-cv-01624-GMN-VCF Document 101 Filed 07/30/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      SHANA LEE MCCART-POLLAK,
4
                           Plaintiff,
5                                                       2:20-cv-01624-GMN-VCF
      vs.                                               ORDER
6     ONDEMAND DIRECT RESPONSE LLC,
      DELAWARE COMPANY; ON DEMAND
7
      DIRECT RESPONSE III LLC, DELAWARE
8
      COMPANY; BRETT SAEVITZON,
      INDIVIDUAL; CRAIG SHANDLER,
9     INDVIDUAL; JEFFREY MILLER,
      INDIVIDUAL; MARK MEYERS,
10    INDIVIDUAL; DOES 1-X;
      RPES BUSINESS ENTITITES –X,
11
                           Defendant.
12
            Before the Court is the Request for Sanctions the Amount of $3,2800.00 Against Plaintiff Shana
13
     Lee McCart-Pollak Pursuant to LR IA 11-8 (ECF Nos. 97, 99).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that the Request for Sanctions the Amount of $3,2800.00 Against
16
     Plaintiff Shana Lee McCart-Pollak Pursuant to LR IA 11-8 (ECF Nos. 97, 99) is added to the hearing
17
     scheduled for 11:00 AM, August 24, 2021.
18

19
            DATED this 30th day of July, 2021.
20                                                            _________________________
                                                              CAM FERENBACH
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25
